Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered July 6, 1987, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s failure to specifically raise his claim with respect to an alleged defect in the Grand Jury proceedings prior to sentencing rendered the issue unpreserved for appellate review as the claimed defect was not jurisdictional in nature (see, People v Cade, 74 NY2d 410). In any event, since the Grand Jury had accepted the People’s evidence as sufficient to support the charges, the procedure followed by the prosecutor was not improper and did not prejudice the defendant (see, People v Cade, supra).
We find that the court properly prevented defense counsel from cross-examining the complainant concerning the statements and conduct of the complainant’s employer, since that testimony would have constituted inadmissible hearsay (see, People v Edwards, 47 NY2d 493, 499; see also, Richardson, Evidence §§ 200, 201 [Prince 10th ed]; cf., People v Kass, 25 NY2d 123, 124-126). In any event, given the overwhelming evidence of the defendant’s guilt, we find that any error was harmless as there is no significant probability that the jury would have acquitted the defendant in the absence of the claimed error (see, People v Crimmins, 36 NY2d 230, 242).
*722We have considered the defendant’s remaining contentions and find them to be without merit. Kunzeman, J. P., Rubin, Harwood and Balletta, JJ., concur.